Exhibit 10.3

 

EMPLOYMENT AGREEMENT BETWEEN

VINCE PUGLIESE AND C-BOND SYSTEMS, Inc

 

Parties   Submitted by: C- Bond Systems, Inc   6035 South Loop East   Houston,
TX 77033   (Phone) 832-649-5658     Submitted to: Vince Pugliese

 

Agreement.

 

Vince Pugliese has agreed to serve as President and Chief Operating Officer
(COO) for C-Bond Systems, Inc (C-Bond or Company) and has executed a
nondisclosure and confidentiality agreement with C-Bond Systems pertaining to
and covering all of its patent, copyright, trademark and/or other Intellectual
Property Rights (IP), past, present, and “future”.

 

Company desires to have Mr. Pugliese serve and represent the company as its
President and Chief Operating Officer subject to the terms and conditions
herein:

 

Duties/Obligations.

 

Mr. Pugliese will serve as President and Chief Operating Officer (COO) of C-Bond
Systems reporting to the company CEO and devoting best efforts to develop,
distribute and promote the company, its affiliates and its products.

 

Mr. Pugliese may not engage in any other full time business without the prior
consent of the Company. Mr. Pugliese may provide part time services to third
parties provided it does not conflict with the company or its affiliates
business.

 

This agreement shall begin on the effective date and end on the earlier of the
third anniversary or by termination according to the clause below. All unvested
stock will expire upon termination unless termination is with cause for
incapacity for physical or mental illness, without cause or change of control as
defined herein.

 

EFFECTIVE DATE.

 

This agreement shall be effective on March 1, 2019 (“Effective Date”).

 

 

 

 

Compensation and Benefits

 

Mr. Pugliese will be paid a base salary of $240,000 per year and receive payment
on the 15th and 30th calendar day of each month. The base salary will increase a
minimum of 5-10% on each anniversary date contingent on objectives set by the
CEO and Board approval. This increase shall not be automatic but rather must be
confirmed in writing by the CEO.

 

Mr. Pugliese will be entitled an annual bonus payment in an amount determined by
the CEO and approved by the Board with a target of 50-100% annual salary.

 

Mr. Pugliese will be entitled an annual stock grant in an amount determined by
the Board.

 

Mr. Pugliese will be entitled to 4 week paid vacation annually and follow
holiday and sick level policies of the company.

 

Mr. Pugliese will be reimbursed all necessary and reasonable travel,
entertainment and other business expenses incurred in performance of duties of
the executive.

 

Mr. Pugliese will be entitled to participate in company health, life insurance,
long and short term disability, dental, retirement and medical programs no less
than those provided to other executives of the company or its affiliates.

 

Company will arrange housing for period of this agreement. A relocation package
will be provided pending determination of the company location.

 

C-Bond Systems may provide Mr. Pugliese Company owned equipment included but not
limited to computer, cell phone and vehicle. These items will be property of
C-Bond and will be returned to C-Bond Systems when this agreement is terminated.

 

Under no circumstances will Mr. Pugliese have any ownership rights or control
over C-Bond Systems IP or patents.

 

2

 

 

Termination

 

Termination of Employment. Mr. Pugliese’s employment hereunder may be terminated
under the following circumstances:

 

Definition of Cause

 

●a material violation of any material written rule or policy of the Company, a
copy of which has been provided to Mr. Pugliese, and which Mr. Pugliese fails to
correct within 10 days after Mr. Pugliese receives written notice from the Board
of such violation;    ●misconduct to the material and demonstrable detriment of
the Company;    ●conviction (by a court of competent jurisdiction, not subject
to further appeal) of, or pleading guilty to, a felony;    ●Mr. Pugliese’s
continued and ongoing gross negligence in the performance of duties and
responsibilities to the Company as described in this Agreement; or    ●Mr.
Pugliese’s material failure to perform duties and responsibilities to the
Company as described in this Agreement (other than any such failure resulting
from the Executive’s incapacity due to physical or mental illness as determined
by a doctor appointed by the Board or any such failure subsequent to the
Executive being delivered a notice of termination without Cause by the Company
or delivering a notice of termination for Good Reason to the Company), in either
case after written notice.

 

Definition of Good Reason

 

●Mr. Pugliese no longer being the President and Chief Operating Officer of the
Company or duties are reduced;    ●a reduction in current Base Salary, other
than as part of an across-the-board reduction in salaries of management
personnel (including all vice presidents and positions above) of less than 20%;
Mr. Pugliese is currently receiving a portion of his Base Salary as deferred
compensation. Deferred Compensation, for purposes of this agreement, will not
qualify as a reduction in current Base Salary    ●at any time following a Change
of Control (as defined herein), a material diminution by the Company of
compensation and benefits (taken as a whole) provided to the Executive as
compared to immediately prior to a Change of Control;    ●any other material
breach by the Company of any of the terms and conditions of this Agreement which
the Company fails to correct within 10 days after the Company receives written
notice from Executive of such violation.

 



3

 

 

Termination by the Company

 

The Company may terminate Mr. Pugliese’s employment hereunder at any time, with
or without Cause, subject to the terms and conditions herein.

 

●For Cause. In the event that the Company terminates the employment hereunder
with Cause, then in such event:

 

(A)the Company shall pay any unpaid accrued and deferred base salary,
commissions and expense reimbursements, and any unreimbursed expenses incurred
by Mr. Pugliese in each case through the termination date, and each of which
shall be paid (in cash and/or stock as mutually agreed between the Parties)
within 10 days following the termination date; and

 

(B)all of the Parties’ rights and obligations hereunder shall thereafter cease,
other than such rights or obligations which arose prior to the termination date
or in connection with such termination.

 

(C)all vested stock options/grants will be exercisable over a ten-year period.
All unvested stock options/ grants will terminate.

 

●Without Cause. In the event that the Company terminates the Term or Executive’s
employment hereunder without Cause, then in such event:

 

(A)Mr. Pugliese will retain and vest immediately all stock options/grants
previously granted and will be exercisable over a ten year period;    (B)the
Company shall pay any benefits but not limited to accrued and deferred base
salary, commissions and expense reimbursements then owed or accrued plus
eighteen (18) months of the current Base Salary, and any unreimbursed expenses
incurred through the termination date, and each of which shall be paid on the
termination date (in cash and/or stock as mutually agreed between the Parties)

 

(C)all of the Parties’ rights and obligations hereunder shall thereafter cease,
other than such rights or obligations which arose prior to the termination date
or in connection with such termination.

 

Termination by the Mr. Pugliese

 

Mr. Pugliese may terminate the Term or resign from employment hereunder at any
time, with or without Good Reason.

 

●With Good Reason. In the event that Mr. Pugliese resigns from employment
hereunder with Good Reason, the Company shall pay the amounts entitled to such
benefits (including but not limited to accrued and deferred base salary,
commissions and expense reimbursements and without limitation retaining stock
options previously granted for a period of ten years), that would have been
payable to or which Mr. Pugliese would have received had the employment been
terminated by the Company without Cause.    ●Without Good Reason. In the event
Mr. Pugliese resigns from without Good Reason, the Company shall pay to the
amounts entitled to such benefits (including but not limited to accrued and
deferred base salary, commissions and expense reimbursements and without
limitation retaining stock options/grants previously granted for a period of ten
years), that would have been payable to or which Mr. Pugliese would have
received had the employment been terminated by the Company with Cause.

 



4

 

 

Termination by Death or Disability

 

In the event of death or total disability (as defined in Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended) during the Term, employment shall
terminate on the date of death or total disability as determined by a doctor
chosen by the Board and Mr. Pugliese shall be entitled to such benefits that
would have been payable or which would have received had the employment been
terminated by the Company with Cause. All outstanding benefits owed including
but not limited to accrued and deferred base salary, commissions and expense
reimbursements and vested unexercised stock options/grant (for a period of ten
years) will be transferred to Mr. Pugliese’s beneficiary and payable in cash
and/or stock as mutually agreed between the company and Mr. Pugliese’s
beneficiary/ estate.

 

Termination Determination

 

Any determination of Cause under this Agreement shall be made by resolution of
the Company’s Board of Directors adopted by the affirmative vote of not less
than a majority of the entire membership of the Board of Directors (excluding
Mr. Pugliese if he is a director of the Company).

 

Mitigation or Set Off

 

In no event shall Mr. Pugliese be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Mr. Pugliese under
any of the provisions of this Agreement and such amounts shall not be reduced,
regardless of whether Mr. Pugliese obtains other employment. The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including, without limitation, any set-of, counterclaim, recoupment, defense or
other right which the Company may have against Mr. Pugliese or others; provided,
however, the Company shall have the right to offset the amount of any funds
loaned or advanced to Mr. Pugliese and not repaid against any severance
obligations the Company may have to Mr. Pugliese hereunder.

 

Change of Control

 

A “Change of Control” shall be deemed to have occurred if, after the Effective
Date, (i) the beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of securities
representing more than 50% of the combined voting power of the Company is
acquired by any “person” as defined in sections 13(d) and 14(d) of the Exchange
Act (other than the Company, any subsidiary of the Company, or any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company), (ii) the merger or consolidation of the Company with or into another
corporation where the shareholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate 50%
or more of the combined voting power of the securities of the corporation
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any) in substantially the same proportion as their
ownership of the Company immediately prior to such merger or consolidation, or
(iii) the sale or other disposition of all or substantially all of the Company’s
assets to an entity, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned directly or
indirectly by shareholders of the Company, immediately prior to the sale or
disposition, in substantially the same proportion as their ownership of the
Company immediately prior to such sale or disposition. Notwithstanding anything
herein to the contrary, the issuance of additional equity from numerous sources
in connection with a capital raise by the Company shall not be a Change of
Control. However, if a single investor or small group of related investors
acting in one or a series of transactions, provide capital so as to take control
of the Company (more than 50%), it shall be a change of control. For example, if
a private equity firm(s) or a strategic investor invest significant capital into
the Company resulting in their equity being in excess of 50%, it shall be a
change of control.

 



5

 

 

(a) If a change of control, as defined above, occurs during the term of this
Agreement, all unvested stock options/grants of the Executive shall vest in
full, and Mr. Pugliese shall be paid a change of control payment equal to two
times his current minimum Base Salary upon the closing of the Change of Control
transaction;

 

(b) Upon the closing of a Change of Control event and the payment referenced in
the prior paragraph, this Employment Agreement shall terminate

 

Non-Competition; Non-Interference

 

(a) In consideration of the numerous mutual promises contained in this
Agreement, including, without limitation , those involving Confidential
Information (as defined below) and in order to protect the Company’s legitimate
business interests, including the business and customer goodwill and the
Company’s Confidential Information, and to reduce the likelihood of irreparable
damage which would occur in the event such information is provided to or used by
a competitor of the Company, Mr. Pugliese covenants and agrees that during his
employment by the Company and for a period of twenty-four (24) months after the
date of Mr. Pugliese’s termination, he shall not anywhere within the State of
Texas or any other state where the Company or any affiliate is doing business at
the time of termination, directly or indirectly compete in any way against
CBond.

 

(b) Mr. Pugliese agrees that, at any time during his employment by the Company
and for a period of twenty-four (24) months following the date of Mr. Pugliese’s
termination, he will not:

 

(i) Request, solicit or induce, or attempt to request, solicit or induce, any
employee, consultant or independent contractor of the Company or any of its
affiliates to leave or terminate his or his relationship with the Company or any
of its affiliates for any reason whatsoever or hire or attempt to hire any such
employee, consultant or contractor of the Company or any of its affiliates. Or;

 

(ii) Interfere with, disrupt or attempt to disrupt the relationship, contractual
or otherwise, between the Company or any of its affiliates and any customer,
supplier, lessor, lessee, employee, subcontractor or other employee of the
Company or any of its affiliates or in any way encourage them to terminate or
otherwise alter their relationship with the Company or its affiliate.

 

6

 

 

Non-Disclosure of Confidential Information

 

Mr. Pugliese and the Company acknowledge and agree that the Company will provide
and Mr. Pugliese will receive and have access to new and developing Confidential
Information during the term of his employment under this Agreement. For purposes
hereof, “Confidential Information” is any formula, pattern, patent, IP, device
or compilation of information which is used in the Company’s business, and which
gives the Company an opportunity to obtain an advantage over competitors who do
not know or use it and includes, but is not limited to, proprietary technology,
operating procedures and methods of operations, financial statements and other
financial information, trade secrets, market studies and forecasts, competitive
analyses, target markets, advertising techniques, pricing policies and
information, the substance of agreements with customers, subcontractors and
others, marketing and similar arrangements, servicing and training programs and
arrangements, customer and subcontractor lists, customer profiles, customer
preferences, other trade secrets and any other documents embodying confidential
and proprietary information. Mr. Pugliese acknowledges that sharing this
Confidential Information with third parties would be detrimental to the Company
and could place the Company at a competitive disadvantage. Mr. Pugliese shall
not, during the term of this Agreement, or at any time thereafter, disclose
directly or indirectly, to any person or entity, any Confidential Information
acquired by him during the course of or as an incident to his employment
hereunder. The foregoing restrictions and obligations under this Section:

 

(a) shall not apply to:

 

(i) any Confidential Information that is or becomes generally available to the
public other than as a result of a disclosure by Mr. Pugliese that Mr. Pugliese
has no reason to believe resulted from an unauthorized disclosure,

 

(ii) any information obtained by Mr. Pugliese from a third party which Mr.
Pugliese has no reason to believe is violating any obligation of confidentiality
to the Company, or

 

(iii) any information Mr. Pugliese is required by law to disclose. In the event
that Mr. Pugliese is requested in any proceeding to disclose any Confidential
Information, Mr. Pugliese agrees to give the Company prompt written notice of
such request and the documents requested thereby so that the Company may seek an
appropriate protective order. It is further agreed that if, in the absence of a
protective order, Mr. Pugliese is nonetheless compelled to disclose Confidential
Information to any tribunal or else stand liable for contempt or suffer other
censure or penalty, Mr. Pugliese may disclose such information to such tribunal
without liability hereunder; provided, however, that Mr. Pugliese must give the
Company written notice of the information to be disclosed (including copies of
the relevant portions of the relevant documents) as far in advance of its
disclosure as is practicable, use all reasonable efforts to limit any such
disclosure to the precise terms of such requirement and use all reasonable
efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to such information.

 

(a) All Confidential Information and documents relating to the Company as
described above shall be the exclusive property of the Company, and Mr. Pugliese
shall use his efforts to prevent any publication or disclosure thereof. Upon
termination of Mr. Pugliese’s employment with the Company (for whatever reason)
or upon the request of the Company, all documents, records, reports, writings
and other similar documents containing confidential information, including
written or electronic copies thereof, then in Mr. Pugliese’s possession or
control shall be immediately returned to the Company.

 



7

 

 

Remedies

 

(a) Mr. Pugliese acknowledges that the foregoing covenants are reasonable and
necessary to protect the Business, existing, developing and new confidential and
proprietary information and existing, developing and new goodwill of the Company
and its affiliates. It is the express intention of the parties hereto to comply
with all laws that may be applicable in this agreement. It is the express
intention of the Company to restrict Mr. Pugliese’s activities only to the
extent necessary to protect the legitimate business interests of the Company and
its subsidiaries. Mr. Pugliese acknowledges and agrees that the time,
geographic, and other restrictions in this agreement are only as broad as
reasonably necessary to protect the Confidential Information and goodwill of the
Company, that such restrictions have been tailored to protect the interests of
the Company and its subsidiaries and of the public without imposing undue
hardship on Mr. Pugliese. Nevertheless, should any restriction contained in this
agreement be found to exceed in time, scope or space the restriction permitted
by Law, it is expressly agreed that the covenants contained in this agreement as
applicable, shall be reformed or modified by the final judgment of a court of
competent jurisdiction to reflect enforceable duration, scope and space.

 

(b) Mr. Pugliese recognizes that his breach of any of the provisions of this
agreement would result in serious harm and irreparable damage to the Company for
which monetary damages might not be an adequate remedy and that the amount of
such damages may be difficult to determine. Therefore, if Mr. Pugliese breaches
any provision in this agreement, then the Company shall be entitled to
injunctive relief. The rights and remedies provided in this Agreement are
cumulative in nature and the exercise of one shall not preclude the exercise of
any other remedy at law or in equity for the same event or any other event.

 

Amendment or Alteration

 

No amendment or alteration of the terms of this Agreement shall be valid unless
made in writing and signed by both of the parties hereto.

 

Governing Law

 

This Agreement shall be governed in all respects by the laws of the State of
Texas, without application of the conflict of laws principles thereof.

 

Arbitration

 

Any controversy, claim or dispute arising out of or relating to this Agreement
or Mr. Pugliese’s employment by the Company, including, but not limited to,
common law and statutory claims for discrimination, wrongful discharge, and
unpaid wages, shall be resolved by arbitration in Houston, Texas pursuant to
then-prevailing National Rules for the Resolution of Employment Disputes of the
American Arbitration Association. The arbitration shall be conducted by three
arbitrators, with one arbitrator selected by each Party and the third arbitrator
selected by the two arbitrators so selected by the Parties. The arbitrators
shall be bound to follow the applicable Agreement provisions in adjudicating the
dispute. It is agreed by both Parties that the arbitrators’ decision is final,
and that no Party may take any action, judicial or administrative, to overturn
such decision. The judgment rendered by the arbitrators may be entered in the
Selected Courts. Each Party will pay its own expenses of arbitration and the
expenses of the arbitrators will be equally shared provided that, if in the
opinion of the arbitrators any claim, defense, or argument raised in the
arbitration was unreasonable, the arbitrators may assess all or part of the
expenses of the other Party (including reasonable attorneys’ fees) and of the
arbitrators as the arbitrators deem appropriate. The arbitrators may not award
either Party punitive or consequential damages.

 



8

 

 

Indemnification

 

During the Term, Mr. Pugliese shall be entitled to indemnification and insurance
coverage for directors’ and officers’ liability, fiduciary liability and other
liabilities arising out of Mr. Pugliese’s position with the Company in any
capacity, in an amount not less than the highest amount available to any other
senior level member or member of the Board and to the full extent provided by
the Company’ s certificate of incorporation or by-laws, and such coverage and
protections, with respect to the various liabilities as to which Mr. Pugliese
has been customarily indemnified prior to termination of employment, shall
continue for at least six years following termination. Any indemnification
agreement entered into between the Company and Mr. Pugliese shall continue in
full force and effect in accordance with its terms following the termination of
this Agreement.

 

Severability

 

If any one or more of the provisions, or portions of any provision, of the
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions or parts hereof shall not
in any way be affected or impaired thereby.

 

Notices

 

All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party, or by registered or certified mail,
return receipt requested, postage prepaid, or by email with return receipt
requested and received or nationally recognized overnight courier service,
addressed as set forth below or to such other address as either Party shall have
furnished to the other in writing in accordance herewith. All notices, requests,
demands and other communications shall be deemed to have been duly given (i)
when delivered by hand, if personally delivered, (ii) when delivered by courier
or overnight mail, if delivered by commercial courier service or overnight mail,
and (iii) on receipt of confirmed delivery, if sent by email.

 

Waiver or Breach.

 

It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by that same party. No waiver shall be valid unless in writing.

 

Entire Agreement

 

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and, except as otherwise specifically provided herein,
shall be binding upon and inure to the benefit of the parties hereto and their
respective legal representatives. This Agreement may be changed only by a
written document signed by the Executive and the Company.

 

Assignment

 

This Agreement may not be assigned by either Party without the express prior
written consent of the other Party hereto, except that the Company (i) may
assign this Agreement to any subsidiary or affiliate of the Company, provided
that no such assignment shall relieve the Company of its obligations hereunder
without the written consent of Mr. Pugliese, and (ii) will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. This Agreement shall inure to the benefit of, and shall be
binding upon, the successors and permitted assigns of the Parties.

 



9

 

 

No Third-Party Rights

 

Except as expressly provided in this Agreement, this Agreement is intended
solely for the benefit of the Parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any person or entity other than
the Parties hereto.

 

Headings

 

The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

Counterparts and Electronic Transmission

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original. The signature of any party to this Agreement which
is transmitted by any reliable electronic means such as, but not limited to, a
photocopy, electronically scanned or facsimile machine, for purposes hereof, is
to be considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature or an
original document.

 

Reviewing of the Agreement

 

Mr. Pugliese acknowledges that he (a) has carefully read and understands all of
the provisions of this Agreement and has had the opportunity for this Agreement
to be reviewed by counsel, (b) is voluntarily entering into this Agreement and
(c) has not relied upon any representation or statement made by the Company (or
its affiliates, equity holders, agents, representatives, employees and
attorneys) with regard to the subject matter or effect of this Agreement.

 

Signing on this document establishes the agreement for the date shown on the
document.

 

Dated this day –the 27th day of March, 2019.

 

/s/ Vince Pugliese   /s/ Scott R. Silverman Vince Pugliese   Scott R. Silverman
    C-Bond Systems, Inc.

 

 

10

 

 